Title: From Thomas Jefferson to Thomas Cooper, 9 July 1807
From: Jefferson, Thomas
To: Cooper, Thomas


                        
                            Dear Sir
                     
                            Washington July 9. 07.
                        
                        Your favor of June 23. is recieved. I had not before learned that a life of Dr. Priestly had been published
                            or I should certainly have procured it; for no man living had a more affectionate respect for him. In religion, in
                            politics, in physics no man has rendered more service.
                        I had always expected that when the republicans should have put down all things under their feet, they would
                            schismatise among themselves. I always expected too that whatever names the parties might bear, the real division would be
                            into moderate & ardent republicanism. in this division there is no great evil, not even if the minority obtain the
                            ascendancy by the accession of federal votes to their candidate: because this gives us one shade only, instead of another,
                            of republicanism. it is to be considered as apostacy only when they purchase the votes of federalists with a participation
                            in honor & power. the gross insult lately recieved from the English has forced the latter into a momentary coalition
                            with the mass of republicans. but the moment we begin to act, in the very line they have joined in approving, all will be
                            wrong, and every act the reverse of what it should have been: still it is better to admit their coalescence, & leave to
                            themselves their shortlived existence.—both reason & the usage of nations required we should give Gr. Britain an
                            opportunity of disavowing & repairing the insult of their officers. it gives us at the same time an opportunity of
                            getting home our vessels, our property & our seamen, the very means of carrying on the only kind of war we should
                            attempt. the only difference I believe between your opinion & mine as to the protection of commerce, is the forcing the
                            nation to take the best road, & the letting them take a worse, if such is their will. I salute you with great esteem
                            & respect
                        
                            Th: Jefferson
                     
                        
                    